Citation Nr: 1738224	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO. 13-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 15, 1970 to January 18, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.


FINDING OF FACT

The Veteran does not have any corroborated stressors for PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. §§ 4.125(a), 4.130 (2016).  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV). Thus, the Board shall consider the Veteran's appeal in light of the DSM-IV as well.

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

"Credible supporting evidence that the claimed in-service stressor actually occurred" means that there is a legal standard that must be met and that the veteran's report of the incident must be supported by service or civilian documentation of the incident, or if that is not available, there must be other evidence that would lead to the reasonable conclusion that the incident occurred. Such other evidence would generally include military or civilian documentation of behavioral changes after the incident which could reasonably be expected from a person who had undergone a personal assault.

Such changes include, but are not limited to: sudden requests for other duty assignments without justification, obsessive behavior (such as over, or under, eating), increased disrespect for military or civilian authority, etc. The evidence of record does not provide credible evidence that the claimed stressors occurred.

Review of the Veteran's DD-214 is negative for any award, decoration, or citation denoting the Veteran's participation in combat. Additionally, the Veteran has not alleged having engaged in combat.

In the Veteran's VA Form 21-0781 (Statement In Support of Claim for Service Connection for Post-Traumatic Stress Disorder) dated October 29, 2009, the Veteran claimed to have seen and witnessed a dead body. The RO could not corroborate this stressor.

In another VA form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), the Veteran also claimed to have been involved in and/or witnessed a racial riot at Fort Williams Davis. Again, the RO could not corroborate this stressor.

The Veteran submitted what appears to be a series of postmarked letters with dates that correspond to the Veteran's dates of service. Review of the postmarked letters does not reveal any indication or reports of the claimed racial riot or to any reference to a dead body. The letters make reference to the Veteran having stitches removed; however, there is no indication that the presence or removal of stitches are related to the Veteran's stressor.

Furthermore, the letters indicated that the Veteran had to testify in a court case, but no additional details were presented. Again, the Veteran's service personnel records are negative for any such incident.

Review of the information received from the VA Medical Center (VAMC) at Palo Alto reflects that on March 6, 2009, a DSM-IV based diagnosis of PTSD. VAMC treatment records contain reports of an incident in Panama, where the Veteran witnessed a racial riot.

In a treatment record dated March 9, 2009 from the Palo Alto VAMC the Veteran stated that his mental health trauma occurred before his military experience and changed his world view.

Also, the Veteran reported that a person named "Warren" was convicted in relation to the Veteran's stressor. The RO stated it was not able to research this information, as the racial riot was not corroborated, and a first name is insufficient information to provide a basis to conduct research. Accordingly, the RO could not corroborate the stressor.

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board notes that the Veteran has indicated that he suffers from PTSD due to a racial riot that occurred in service. In another instance, the Veteran indicated that the stressor for his PTSD was the presence of a dead body and related interaction with the police. In one treatment record, the Veteran told his doctor that the mental health trauma that he suffers from was not related to service. In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.
The Board has considered the Veteran's lay statements, but finds the Veteran's service treatment records and the VA treatment medical records to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's service records, VA medical records, private medical records and lay statement there is no evidence of corroborated stressor in the Veteran's records to satisfy evidence of service connection for PTSD. See 38 C.F.R. § 3.102.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for PTSD, as the evidence does not support that PTSD has been diagnosed based on a corroborated in-service stressor. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


